Citation Nr: 0525056	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to February 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In October 2003, a hearing was held in Washington, DC, before 
the undersigned Veterans Law Judge.  

In December 2004, the Board remanded the matter for further 
development.  

The Board notes that, in May 2003, the veteran submitted a 
notice of disagreement to a March 2003 rating decision that, 
in pertinent part, granted service connection for post-
traumatic stress disorder (PTSD) with an evaluation of 30 
percent effective September 30, 2002, denied service 
connection for a left ear condition, and denied service 
connection for a right foot condition.  A September 2004 
rating decision increased the veteran's rating for his 
service-connected PTSD to 100 percent effective September 30, 
2002.  Additionally, service connection was granted for the 
veteran's right foot condition.  The foregoing constitutes a 
full grant of the benefits sought by the veteran with regard 
to those issues.  In January 2005, a statement of the case 
(SOC) was issued with regard to the issue of entitlement to 
service connection for a left ear condition, to include 
hearing loss.  However, a substantive appeal has not been 
received as to this issue.  Consequently, an appeal has not 
been perfected as to the issue of entitlement to service 
connection for a left ear condition, to include hearing loss 
and so this issue is not properly before the Board for 
adjudication.  

As a final note, although it appears that other issues 
claimed by the veteran have been adjudicated, the issue of 
entitlement to service connection for a left eye condition, 
raised in the veteran's September 2002 claim, has not been 
adjudicated.  Accordingly, this matter is referred to the RO 
for appropriate action.      


FINDINGS OF FACT

1.  The veteran does not have residuals of a head injury, to 
include a seizure disorder, that are related to his active 
service.

2.  The veteran does not have residuals of a left shoulder 
injury that are related to his active service.   


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include a seizure 
disorder, were not incurred in or aggravated by the veteran's 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2004). 

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by the veteran's military service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records 
(SMR's); morning reports; the veteran's assertions (and those 
of his spouse), including testimony provided at an October 
2003 Board hearing; lay statements; VA treatment records; VA 
examination reports; Social Security Administration (SSA) 
records; and private medical reports from Dr. Fleater Palmer, 
Jr., Dr. Robert J. Goodall, and Dr. Leslie L. Lemak.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

The veteran asserts that he was involved in a truck accident 
in service, resulting in injuries to his head and shoulder.  
It is noted, though, that the veteran previously asserted 
that his seizure disorder was the result of being exposed to 
heavy mortar fire and the like while in service.  It is the 
veteran's contention that the alleged in-service head injury 
caused his seizure disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 1131, 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis and epilepsies, which are 
subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309(e).  For both arthritis and epilepsies, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				     A. Head/Seizures

The veteran's SMR's are negative for any diagnosis of, or 
treatment for a head injury, or residuals thereof, to include 
seizures.  

As for the post-service evidence, a September 1959 report 
from Dr. Robert J. Goodall stated that the veteran reported 
his spouse having been awakened about three weeks prior by 
the veteran having a grand mal seizure.  It was reported that 
she was quite excited by the event, as it was noted that she 
had never witnessed a seizure before then.  The examiner's 
impression was grand mal epilepsy, probably on a basis of 
cortical atrophy.  A March 1969 report from Dr. Goodall 
stated that the veteran was last seen in 1960 and placed on 
Dilantin, Milontin, and Phenobarb.  The impression was 
idiopathic grand mal epilepsy.  

An October 1971 VA Medical Report of Examination or Treatment 
listed a diagnosis of idiopathic epilepsy.  A December 1971 
VA neurological examination report listed a diagnosis of 
epilepsy, idiopathic, history of, with seizures reported at a 
frequency of approximately twice a month.      

A letter from Dr. Fleater Palmer, Jr., dated in January 1983, 
stated that the veteran had been consulting him concerning a 
seizure disorder since 1956.  However, in a May 1984 letter 
from Dr. Palmer he stated that the veteran had been having 
grand mal and petit mal seizures periodically since 1959.  
Finally, a July 1990 letter from Dr. Palmer again stated that 
the veteran had been consulting him concerning a seizure 
disorder since 1956.  

In the October 2003 Board hearing, the veteran stated that he 
was not treated for the injuries resulting from the truck 
accident.  The veteran testified that he began feeling 
complications from his head injury about seven or eight 
months after his separation from service.  The veteran's 
spouse also testified at the hearing and described witnessing 
episodes in which the veteran, for example, shook and jumped 
around.  She testified that these episodes occurred in 1951.           

The Board notes that a June 2004 VA progress note listed an 
assessment of, inter alia, nonorganic brain syndrome, which, 
it was stated, could be related to the head injury he 
sustained in service.  

Finally, the record contains a November 2004 VA examination 
report, in which it is stated that the three volumes 
comprising the veteran's claims folder had been reviewed, as 
well as the veteran's VA hard copy and electronic file.  The 
examiner diagnosed idiopathic seizure disorder, per records 
in the claim folder dating back to 1959, where the veteran 
had a referral for the evaluation of new-onset seizures as 
witnessed by his spouse three weeks prior to the September 
1959 evaluation by Dr. Goodall.  The examiner noted that no 
history of head trauma was given in any of the evaluations 
for the veteran's seizure disorder.  The examiner stated that 
"[t]he ... etiology of [the veteran's] seizure disorder is 
idiopathic."  The examiner noted that records dating back to 
1959 did not attribute his seizure disorder to any head 
trauma and that the seizure disorder was labeled as 
idiopathic.  She further noted that it was initially 
attributed to cortical atrophy (which it was noted still 
existed) and that it was "not due to any trauma, as the 
veteran does not have evidence of any cerebral trauma by 
imaging studies of his brain today."  The examiner concluded 
that it was "not as least as likely as not that the 
veteran's current seizure disorder is the result of head 
trauma reported by the veteran as having been incurred in 
combat condition."  In this regard, the examiner noted that, 
based on a review of the records, the veteran never gave a 
history of head trauma with loss of consciousness, severe 
enough to require treatment, or severe enough to develop 
seizures.         
   
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence does not show that the veteran's seizure 
disorder is related to his active service.  Nor does the 
evidence show that the veteran's seizure disorder became 
manifest to a degree of 10 percent or more within 1 year from 
the date of his separation from service.  

The Board acknowledges the June 2004 VA progress note, which 
listed an assessment of, inter alia, nonorganic brain 
syndrome, that the examiner stated could be related to the 
head injury he sustained in service.  Initially, the Board 
notes that this conclusion is speculative, as the examiner 
used the phrase "could be related."  Additionally, the 
objective evidence of record does not show that the veteran 
sustained a head injury in service.  Accordingly, there is no 
evidence that the examiner based this opinion on anything 
other than the veteran's oral history.  The Court in LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) held that medical 
history provided by the veteran does not transform that 
history into medical evidence.  

Turning to the November 2004 VA examination report, the Board 
notes that the report states that the veteran's claims folder 
was reviewed in conjunction with the examination and notes 
further that such is evident from a review of the report.  
The examiner concluded that it was not at least as likely as 
not that the veteran's current seizure disorder was the 
result of head trauma reported by the veteran as having been 
incurred in service.  This conclusion was based upon a 
longitudinal review of the claims folder and the examiner 
provided a rationale for this conclusion in the examination 
report.  Accordingly, the Board finds the November 2004 VA 
examination report to be highly probative.  In this regard, 
the Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  Moreover, there is no competent 
countervailing medical opinion of record.  Therefore, the 
veteran's claim must be denied.    
 
The Board has considered the veteran's statements, and those 
of his spouse, submitted in support of his argument that he 
has residuals of a head injury, to include a seizure 
disorder, that should be service-connected.  Their statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  
   
Finally, the Board notes that the veteran's DD Form 214 
reflects that he received the Combat Infantryman Badge (CIB).  
Yet, even concluding that the veteran had engaged in combat, 
the presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service; that is, what happened then, 
and does not address whether the veteran has a current 
disability and if so, if it is connected to service 
(questions which generally require competent medical 
evidence).  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  The problem in this case is that, regardless of 
whether he engaged in combat, the veteran has failed to 
present competent medical evidence relating his 
current seizure disorder to his active duty.  Accordingly, 
the claim must be denied.    

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				      B.  Left Shoulder

The veteran's SMR's are negative for any diagnosis of, or 
treatment for a left shoulder injury, or residuals thereof.  

A June 2002 VA progress note reported that the veteran 
complained of right hip pain and bilateral shoulder pain.  

The veteran testified in the October 2003 Board hearing that 
he was not treated for the injuries he suffered in the in-
service truck accident.  

A January 2004 VA treatment record noted that the veteran 
complained of left shoulder pain, which he wanted to have 
treated.  Upon examination, it was stated that the veteran 
had moderate left shoulder pain, triggered by elevation of 
the arm above the shoulder.  There was no radiating pain, 
muscle atrophy, or sensation deficit.  The pain was noted to 
be intermittent, deep, and aching.  The intensity was rated 
as 2-6/10.  The impression was left shoulder impingement.  

A March 2004 VA treatment record stated that the veteran had 
left shoulder pain from an old rotator cuff tear.  It was 
stated that X-rays of the left shoulder showed arthritic 
changes of the acromioclavicular joint 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Again, the veteran's SMR's are negative for a diagnosis of, 
or treatment for, a left shoulder injury, or residuals 
thereof.  In addition, the first post-service medical 
evidence of treatment for a left shoulder condition is not 
until many decades after the veteran's separation from 
service.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).     

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
objective medical evidence simply does not show a causal 
connection between a left shoulder condition and his period 
of military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left shoulder 
condition that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 


note (Effective and Applicability Provisions) (West 2002).  
Regulations implementing the VCAA were adopted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, August 2001, April 2004, and 
August 2004 letters informed the veteran of what the evidence 
must show in order to establish entitlement to service 
connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2001 letter informed the veteran that VA's 
statutory duty to assist included developing for such things 
as medical records, employment records, or records from other 
federal agencies.  The April 2004 and August 2004 letters 
informed the veteran that VA was responsible for getting 
relevant records from any federal agency, to include records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), and from the Social Security 
Administration (SSA).  The letters also stated that VA would 
make reasonable efforts to obtain relevant records not held 
by a federal agency, such as from state or local governments, 
private doctors and hospitals, or current or former 
employers.  Additionally, the letters stated that VA would 
assist the veteran by providing a 


medical examination or obtaining a medical opinion if such 
examination or opinion was necessary to make a decision on 
his claim.     
  
In addition, the April 2002 SOC and January 2003 and January 
2005 SSOC's reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the April 2004 VCAA notice letter sent to the veteran 
did specifically request that the veteran send VA any medical 
reports in his possession.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  For 
instance, the April 2002 SOC and January 2003 and January 
2005 SSOC's included the language of 38 C.F.R. § 3.159(b)(1), 
from which the Court obtained the fourth notice element.  
Thus, the VCAA notices, combined with the April 2002 SOC and 
January 2003 and January 2005 SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light 


of the content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

The Board notes that the April 2004 VCAA notice requested 
that the veteran complete VA Form 21-4142's for the private 
healthcare providers he had stated had treated him.  Although 
the veteran did subsequently submit VA Form 21-4142's listing 
private healthcare providers, the August 2004 VCAA letter 
informed the veteran that VA was unable to use them, as they 
did not contain sufficiently identifying information.  In 
response to the August 2004 letter, the veteran submitted a 
statement, received September 2004, in which he indicated 
that his records from the private healthcare providers were 
unobtainable.  The Board notes that the veteran's SSA records 
were obtained, as were his VA treatment records from the VA 
Medical Center in Shreveport.  Although attempts were made to 
obtain treatment records from the VA Medical Center in 
Dallas, a response stated that no medical information was 
shown for the veteran at that facility.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for residuals of a head injury, to include 
a seizure disorder, is denied.

Service connection for residuals of a left shoulder injury is 
denied.    


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


